Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-12-00289-CR

                                    Nicholas CASTLEBERRY,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009CR1092W
                                 Angus McGinty, Judge Presiding

Opinion by:      Rebeca C. Martinez, Justice

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: February 20, 2013

AFFIRMED

           Based on Nicholas Castleberry’s plea of true to violating the terms of his community

supervision, the trial court revoked Castleberry’s community supervision and sentenced him to

six years imprisonment.       Castleberry’s court-appointed attorney filed a brief containing a

professional evaluation of the record in accordance with Anders v. California, 386 U.S. 738

(1967). Counsel concludes that the appeal has no merit. Castleberry was provided with a copy

of the brief and informed of his right to review the record and file his own brief. See Nichols v.

State, 954 S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924
                                                                                      04-12-00289-CR


S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Castleberry did not file a pro se

brief.

         After reviewing the record and counsel’s brief, we conclude that the appeal is frivolous

and without merit. The judgment of the trial court is affirmed. Appellate counsel’s motion to

withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.l. No substitute

counsel will be appointed. Should Castleberry wish to seek further review of this case by the

Texas Court of Criminal Appeals, Castleberry must either retain an attorney to file a petition for

discretionary review or Castleberry must file a pro se petition for discretionary review. Any

petition for discretionary review must be filed within thirty days from the later of: (1) the date of

this opinion; or (2) the date the last timely motion for rehearing is overruled by this court. See

TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed in the Texas Court of

Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should

comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 68.4.


                                                  Rebeca C. Martinez, Justice


Do not publish




                                                -2-